After notice, and no one appearing to oppose, commissioners were appointed at the.last October term, holden by Thatcher, J., to make the partition prayed for, who made their report at this term; and Wallingford moved for the acceptance of the report.Upon a suggestion from the Court that the pétitioner, having nc seisin, was not entitled to this process, Wallingford suggested * that the statute (1) made provision, “that any person or persons interested with others, &c., may make application,” &c.; and he suggested that the petitioner, being administratrix of an insolvent estate, seemed the only person directly interested in the deceased’s purparty, and that it was for the interest of all concerned that the land should be divided before the part belonging to the deceased should be sold.But the Court dismissed the petition, it appearing that the petitioner, by her own showing, had no such interest in the land as entitled her to partition.